Citation Nr: 0818368	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30 of Title 38, United States 
Code


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
May 1974 and from June 1982 until October 2001, when he 
retired from active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran was awarded 45 months of Chapter 34 
educational assistance benefits based upon his first period 
of service, from August 1970 to May 1974; those benefits were 
exhausted as of June 1, 1984.

2.  After his initial discharge in May 1974, the veteran re-
entered active duty in June 1982, and retired in October 
2001.

3.  The veteran applied for additional educational assistance 
benefits under Chapter 30 in July 2005.  

4.  The statutory authority for the Chapter 34 program 
expired as of December 31, 1989.

5.  The veteran has no remaining Chapter 34 educational 
assistance benefits which may be converted to Chapter 30 
educational assistance benefits.




CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 34 or Chapter 30 of Title 38, United 
States Code, is denied.  38 U.S.C.A. §§ 3011, 3451, 3452, 
3461 (West 2002); 38 C.F.R. § 21.7042, 21.7044 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
generally required by 38 U.S.C.A. § 5103A.  However, it 
appears that such notice is not required in this case since 
the benefit sought is found in Chapter 30, of Title 38.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38 and do not apply 
to this appeal").  In addition, as will be explained below, 
the Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, and not the 
evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance which are 
found primarily at 38 C.F.R. §§ 21.1031, 21.1032.  For 
example, under 38 C.F.R. § 21.1031(b), "[e]xcept when a 
claim cannot be substantiated because there is no legal basis 
for the claim, or undisputed facts render the claimant 
ineligible for the claimed benefit, when VA receives a 
complete or substantially complete application for 
educational assistance, VA will (i) notify the claimant of 
any information and evidence that is necessary to 
substantiate the claim; and (ii) inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
and obtain for the claimant."  In this case, the relevant 
and probative evidence consists of information regarding the 
dates of the veteran's service, as well as the extent of his 
usage of VA educational benefits.  That evidence is 
associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Factual Background

The veteran had active service from August 1970 to May 1974 
in the U.S. Air Force.  Thereafter, the veteran had a second 
period of active service extending from June 1982 until 
October 2001 when he retired.  

The record reflects that in July 2005, the veteran filed an 
Application for VA Education Benefits, requesting Chapter 30 
benefits. 
The record reflects that following his first period of 
service, the veteran applied for Chapter 34 educational 
assistance benefits.  The veteran was granted eligibility for 
Chapter 34 benefits based upon his first period of service 
and used 45 months of entitlement.  As of June 1, 1984, his 
entitlement to educational benefits under Chapter 34 was 
exhausted.  The evidence on file reflects that nevertheless, 
the veteran was erroneously permitted by the Department of 
Defense (DOD) to enroll and contribute to a VEAP program 
(Post-Vietnam Era Veterans Educational Assistance Program) 
and to convert to Chapter 30 educational benefits (Montgomery 
GI Bill - Active Duty Program).  

The veteran's claim was denied in a decision issued in August 
2005 in which VA explained to the veteran that his 
entitlement under Chapter 34 (formerly found at 38 C.F.R. 
§ 21.1041) affected his potential eligibility under Chapter 
30.  He was notified that to be eligible for Chapter 30 
benefits he must have had at least one day of remaining 
Chapter 34 entitlement as of December 31, 1989; but that in 
his case, as of June 1, 1984, his entitlement was exhausted.  

Analysis

In essence, the veteran maintains that he has remaining 
entitlement to VA educational benefits or is otherwise 
eligible for Chapter 30 educational benefits.  

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).

The requirement of discharge or release prescribed in 
subparagraph (A) or (B) of paragraph (1) shall be waived in 
the case of any individual who served more than 180 days in 
an active duty status for so long as such individual 
continues on active duty without a break therein.  38 
U.S.C.A. § 3452(a)(2).

38 U.S.C.A. § 3461 provides that, except as provided in 
subsection (c) and in the second sentence of this subsection, 
each eligible veteran shall be entitled to educational 
assistance under Chapter 34 for a period of 11/2 months (or 
the equivalent thereof in part-time educational assistance) 
for each month or fraction thereof of the veteran's service 
on active duty after January 31, 1955.  If an eligible 
veteran has served a period of 18 months or more on active 
duty after January 31, 1955, and has been released from such 
service under conditions that would satisfy the veteran's 
active duty obligation, the veteran shall be entitled to 
educational assistance under Chapter 34 for a period of 45 
months (or the equivalent thereof in part-time educational 
assistance).  In the case of any person serving on active 
duty on December 31, 1976, or a person whose eligibility is 
based on section 3452(a)(1)(B) of this Chapter, the ending 
date for computing such person's entitlement shall be the 
date of such person's first discharge or release from active 
duty after December 31, 1976.  38 U.S.C.A. § 3461(a).

Whenever the period of entitlement under this section of an 
eligible veteran who is enrolled in an educational 
institution regularly operated on the quarter or semester 
system ends during a quarter or semester, such period shall 
be extended to the termination of such unexpired quarter or 
semester.  In educational institutions not operated on the 
quarter or semester system, whenever the period of 
eligibility ends after a major portion of the course is 
completed such period shall be extended to the end of the 
course or for 12 weeks, whichever is the lesser period.  38 
U.S.C.A. § 3461(b).

Except as provided in subsection (b) in subchapter V of 
Chapter 34, no eligible veteran shall receive educational 
assistance under this Chapter in excess of 45 months.  38 
U.S.C.A. § 3461(c).  

It is clearly documented in this case that the veteran met 
the eligibility requirements for Chapter 34 educational 
assistance based on his first period of service and used the 
entire 45 month maximum allotment of benefits, and his 
entitlement was exhausted as of June 1, 1984.  

Thereafter, it was not until July 2005, several years after 
his retirement from service in October 2001, that the veteran 
re-applied for VA educational benefits.  

The Board points out that by congressional action, the entire 
Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. 
§ 3462(e).  Therefore, Chapter 34 benefits could not be 
awarded thereafter even if any additional eligibility was 
available, as the program had expired.  As of May 24, 1996, 
the Federal regulations dealing with the administration of 
the Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and 
§§ 21.1040-21.1045) were rescinded, because they no longer 
had any legal effect, as no Chapter 34 benefits could be 
authorized after December 31, 1989.  See 61 Fed. Reg. 26,107-
08 (May 24, 1996).  Accordingly, there is no legal authority 
currently in existence to pay educational assistance benefits 
under the Chapter 34 program for any course pursued or sought 
after December 31, 1989.  

Having exhausted his previous entitlement under Chapter 34, 
the veteran has sought educational benefits under Chapter 30.  
The applicable law provides that if on December 31, 1989, an 
individual has remaining Chapter 34 educational assistance 
benefits and meets certain additional criteria, he may be 
eligible to "convert" those benefits in order to receive 
educational assistance under Chapter 30.  38 U.S.C.A. 
§ 3011(a)(1)(B).  To convert Chapter 34 benefits to Chapter 
30 benefits, a claimant must have served on active duty at 
any time during the period between October 19, 1984, and July 
1, 1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

In the present case, the veteran did not have any remaining 
Chapter 34 entitlement when that program expired on December 
31, 1989, having used the maximum 45 months of benefits under 
that program.  Thus, there is no Chapter 34 eligibility to 
convert to Chapter 30.  To the extent that the veteran is 
maintaining that he should have been granted additional 
Chapter 34 eligibility based upon his second period of 
service; even if eligibility remained VA could not now 
retroactively grant Chapter 34 benefits, as that program has 
expired.  Moreover, the veteran does not otherwise have 
Chapter 30 eligibility because he entered his first period of 
active duty in August 1970.  Other than conversion from 
Chapter 34 benefits, in order for a veteran to be entitled to 
Chapter 30 benefits, as a preliminary requirement, the 
veteran must have first entered active duty after June 30, 
1985, which is not the case here.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).

In addition, the veteran does not have any Chapter 32 
eligibility pursuant the Post-Vietnam Era Veterans' 
Educational Assistance Act Program (VEAP) to convert as he 
had already established eligibility for educational 
assistance under Chapter 34.  See 38 U.S.C.A. §§ 3202, 3221; 
38 C.F.R. § 21.7045.

The veteran has stated that he was misinformed by DOD 
regarding additional eligibility for VA educational benefits 
and this is confirmed in the record.  Although VA is required 
to inform the veteran correctly about basic eligibility or 
ineligibility for educational assistance benefits, the remedy 
for breach of such an obligation cannot involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  The veteran was 
informed of the error after it was discovered.

The Board appreciates the veteran's many years of military 
service, as well as his sincere statements of record and the 
Board finds it regrettable that he was misinformed about his 
eligibility for educational benefits.  However, the Board is 
bound by the law, which prohibits us from granting 
eligibility for Chapter 34 benefits after the program has 
expired.  It follows that, since the veteran had exhausted 
his Chapter 34 benefits, he does not have any Chapter 34 
benefits to convert to Chapter 30 benefits.  Accordingly, 
eligibility to receive educational assistance benefits under 
Chapter 34 or Chapter 30 of Title 38, United States Code, 
pursuant to the veteran's July 2005 application must be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

ORDER

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30 of Title 38, United States 
Code, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


